Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the securing clips for the hinge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a pull cable" in line 3 and “a pull cable” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if applicant is claiming 2 pull cable or just one pull cable as shown in the applicant’s figures. Assuming line 6 should say - -said pull cable- - 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0037528 to Lambright in view of US 2006/0220410 to Luehr et al.
	Re Claim 1, Lambright discloses a ramp/door tension device (5), comprising: at least one flange (9), located along an edge of a ramp/door (2) creating a pull point for a pull cable (10) and a second pull point located along an edge of a trailer rear framework (1 see figure 5); said pull cable (10) affixed at one end (at 9) at said first pull point at each of said at least one flange (9) and affixed at its other end to said second pull point (on frame 1 at rear of truck, therefore along an edge of trailer rear framework) wherein a tension means (11 at plate 12) is further provided which provided tension to said pull cable.

	Luehr et al teaches a flange (270) extends outward from the edge of the door/ramp (220) that the cable (410) is attached to (see figure 18). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to change the direction of the flange in order to change force on the door from the pull cable.
 Re Claims 2, Lambright as modified by Luehr et al discloses wherein there are two flanges (9), one at either side of said ramp/door (paragraph [0040]).  
Re Claim 5, Lambert discloses further comprising at least two hinge pins (3) welded to either end of the bottom edge of said ramp/door configured to join said ramp/door to the bottom edge of an opening of a trailer through retaining clips (see paragraph [0031]).

	Re Claim 3, Lambright fails to disclose wherein the flange (9) affixed to either or both of the edges of said ramp/door are slideable along said edge.
	Luehr et al teaches wherein the flange (270) affixed to either or both of the edges of said ramp/door (200) are slideable along said edge (via grooves 260, see figure 18).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the adjustable flanges as taught by Luehr et al in order to adjust the tension on the door ramp.  
Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive.  Applicant is arguing that the flange of Luehr et al fails to extend out from the door, but as can be seen in figure 18 flange 270 is parallel to flange 252.  Please see above rejection for further details.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612